Case 19-11644-amc         Doc 50     Filed 03/25/19 Entered 03/25/19 16:21:50               Desc Main
                                     Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


 In re                                                            Chapter 11

 CHERRY BROS., LLC,                                               Case No. 19-11644-amc

                                                                  Jointly Administered
                                     Debtor(s).




                                      REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that Oracle Credit Corporation(“Oracle”), hereby requests that

all notices given or required to be given in the above-captioned case, and all papers served or

required to be served in this bankruptcy proceeding including, without limitation, all notices

pursuant to Federal Rules of Bankruptcy Procedure 2002, 3017 and 9007, be given and served
upon:
                        Shawn M. Christianson, Esq.
                        Buchalter, A Professional Corporation
                        55 Second Street, 17th Floor
                        San Francisco, California 94105-3493
                        Telephone:    (415) 227-0900
                        Facsimile:    (415) 227-0770
                        schristianson@buchalter.com
         Neither this Request for Notice nor any subsequent appearance, pleading, claim or suit is

intended or shall be deemed to waive Oracle’s: (i) right(s) to have all core matters subject to

Article III jurisdiction heard and decided by a district judge; (ii) right(s) to have final orders in

non-core matters entered only after de novo review by a district judge; (iii) right(s) to trial by jury

in any proceeding so triable herein or in any case, controversy or proceeding related hereto; (iv)

right(s) to have the reference withdrawn by the United States District Court in any matter subject

to mandatory or discretionary withdrawal; or (v) other rights, claims, actions, defenses, setoffs or




                                                  -1-
BN 35977526V1
Case 19-11644-amc        Doc 50    Filed 03/25/19 Entered 03/25/19 16:21:50            Desc Main
                                   Document     Page 2 of 3




recoupments to which Oracle is, or may be, entitled under agreements, in law, or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments expressly are reserved.


                                                      BUCHALTER, A Professional Corporation



Dated: March 25, 2019                                By: _/s/ Shawn M. Christianson__________
                                                     Shawn M. Christianson, Esq.
                                                     55 Second Street, 17th Floor
                                                     San Francisco, CA 94105
                                                     Telephone: (415) 227-0900
                                                     Facsimile: (415) 227-0770

                                                     Attorneys for Oracle Credit Corporation




                                               -2-
BN 35977526V1
Case 19-11644-amc           Doc 50     Filed 03/25/19 Entered 03/25/19 16:21:50                    Desc Main
                                       Document     Page 3 of 3



In re: Cherry Bros
Case No. 19-11644
                                       CERTIFICATE OF SERVICE

         I am employed in the County of San Francisco, State of California. I am over the age of 18 and not
a party to the within action. My business address is at Buchalter, A Professional Corporation, 55 Second
Street, 17th Floor, San Francisco, California 94105.

        On March 25, 2019, I served the foregoing document described as:

                                              REQUEST FOR NOTICE

on all other parties and/or their attorney(s) of record to this action by placing a true copy thereof in a sealed
envelope or package as follows:


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING:
I hereby certify that on the March 25, 2019, I electronically filed the foregoing documents with
the Clerk of Court using the CM/ECF system. All parties or their counsel of record registered as
ECF Filers and/or signed up to receive Notice of Electronic Filing will be served by the CM/ECF
system.



[]      (BY MAIL) I caused such envelope(s) with postage thereon fully prepaid to be placed in the
United States mail at San Francisco, California. The envelope was sealed and placed for collection and
mailing with first-class prepaid postage on that date following ordinary business practices.

         I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct to the best of my knowledge.

        Executed on March 25, 2019, at San Francisco, California.




        Hallina Pohyar                                   /s/ Hallina Pohyar___________




                                                      -3-
BN 35977526V1
